861 F.2d 721
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.Joseph Ray TERRY, Jr.;  Equal Employment OpportunityCommission;  Fred Brooks;  Paul Craig;  AreaDirectors of EEOC, Defendants-Appellees.
No. 88-3623.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1988.

Before MERRITT, BOYCE F. MARTIN Jr. and MILBURN, Circuit Judges.

ORDER

1
Plaintiff May moves to expedite this appeal from the district court's judgment dismissing this civil rights and Federal Tort Claims Act (FTCA) case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3);  28 U.S.C. Sec. 2674.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
May is a prolific litigant who lives in Cincinnati, Ohio.  The defendants are the Equal Employment Opportunity Commission and three employees of the Commission.  In his complaint, May alleges that the defendants conspired to deprive him of his equal protection and free speech rights under the first, fifth, and fourteenth amendments.  He requested ten million dollars in damages under the various civil rights statutes and the FTCA.


3
The district court dismissed the case because May failed to file an administrative claim with the Commission.  The timely filing of an administrative claim is a jurisdictional requirement for a FTCA case.  28 U.S.C. Sec. 2675(a) (Supp.1988);  Rogers v. United States, 675 F.2d 123, 124 (6th Cir.1982) (per curiam).  Therefore, the district court properly dismissed the FTCA claim on this basis.


4
Although the district court did not explicitly address plaintiff's civil rights claims, we have examined the claims and hold that their allegations are conclusory.  Conclusory allegations are not sufficient to state a claim under Fed.R.Civ.P. 12(b)(6).   Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).


5
Accordingly, the motion to expedite is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.